Citation Nr: 1030910	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.

2. Entitlement to service connection for the cause of the 
Veteran's death.  

3.  Legal entitlement to death pension benefits.  

4.  Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  A June 2010 RO decision 
denied the appellant's claim for Filipino Veterans Equity 
Compensation.

The appellant maintains that her spouse, who died in August 2006, 
had recognized service with the United States Armed Forces during 
World War II.  She contends that based on this service and other 
evidence of record she is entitled to accrued benefits, service 
connection for the cause of the death of her spouse, and 
nonservice-connected death pension benefits.  

The Record shows that the Veteran served in the Philippine 
Commonwealth Army from September 1, 1941 to December 28, 1941, 
and the Philippine Guerilla and Combination Service from October 
19, 1942 to June 30, 1946.  There are two certifications of 
record from the National Personnel Records Center (NPRC) that 
indicate that the Veteran did not have service with the Army of 
the United States (AUS).  

Pursuant to her request, the appellant was scheduled for a Travel 
Board hearing at the RO in July 2009; however, she withdrew her 
request for such a hearing in correspondence received just prior 
to the date of the hearing, and did not report for the scheduled 
hearing.  The appellant's hearing request is deemed withdrawn and 
the Board will proceed with its review on the present record.  
See 38 C.F.R. 
§ 20.704(d),(e) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of legal entitlement to the one-time payment from the 
Filipino Veterans Equity Compensation Fund is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.   A claim for service connection for kidney disability for 
accrued benefits was received within one year after the Veteran's 
death.  

2.  A kidney disability was not related to a disease, injury, or 
event in service.

3.  The Veteran's death certificate lists cardiorespiratory 
arrest as the immediate cause of death, hypovolemic shock as an 
antecedent cause of death, and bleeding prostatic carcinoma as 
the underlying cause of death.  

4.  At the time of the Veteran's death, service connection was 
not in effect for any disability.  

5.  The evidence of record does not establish an etiological 
relationship between any of the diseases listed in the Veteran's 
death certificate and either service or any possible service-
connected disability.

6.  The appellant's husband did not have qualifying active 
service for purposes of VA death pension benefits.




CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, the Veteran's kidney 
disability was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.1000 
(2009).

2.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2009).

3.  Basic eligibility for VA death pension benefits is not 
established.  38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
applies to two of the instant claims.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice for dependency and indemnity compensation (DIC) 
claims must also include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected claim; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
condition not yet service connected.  

The appellant was advised of VA's duties to notify and assist in 
the development of the claim.  While she did not receive complete 
notice prior to the initial rating decision, a March 2009 letter 
provided certain essential notice prior to the readjudication of 
her claim.  A December 2009 letter provided notice that complied 
with Hupp and explained the evidence VA was responsible for 
providing and the evidence she was responsible for providing.  
This letter also informed the appellant of effective date 
criteria.  An April 2010 supplemental statement of the case 
(SSOC) readjudicated the matters after the appellant was given an 
opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (a VCAA timing defect is cured by the issuance of 
fully compliant notification followed by readjudication of the 
claim).  

Regarding the appellant's claim for death pension benefits, the 
Board also notes that Congress, in enacting the VCAA statute, 
noted the importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate the 
claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not applicable.  
See Mason, 
16 Vet. App. at 132 (VCAA not applicable to a claim for 
nonservice-connected pension when the claimant did not serve on 
active duty during a period of war);  Smith (Claudus) v. Gober, 
14 Vet. App. 227 (2000) (VCAA did not affect a federal statute 
that prohibited payment of interest on past due benefits), aff'd, 
28 F.3d 1384 (Fed. Cir. 2002).  Thus, even though the appellant 
has received sufficient VCAA notice, as the law is dispositive in 
the instant claim, the adequacy of VCAA notice is at issue.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
appellant's claim.  The claims file contains service treatment 
and post-service medical records.  Overall, there is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

Accrued Benefits

Applicable law and regulations provide that, upon the death of a 
Veteran or beneficiary, periodic monetary benefits to which that 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date of 
his/her death (accrued benefits) and due and unpaid shall, upon 
the death of such individual, be paid to the specified 
beneficiaries, the first of which is the Veteran's spouse.  38 
U.S.C.A. § 5121(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.1000(a) (2009).  A claim for such benefits must be filed within 
one year of the Veteran's death.  38 C.F.R. § 3.1000(a), (c) 
(2009).

The Veteran died in August 2006.  The appellant submitted a claim 
for dependency and indemnity compensation and death pension 
benefits, which included a claim for any accrued benefits in 
August 2007.  This meets the criteria of a claim for accrued 
benefits being filed within one year of the Veteran's death as 
required in 38 C.F.R. § 3.1000(a), (c) (2009).  As such, the 
Board will consider the merits of the claim for service 
connection for a kidney disability based on the evidence of 
record at the time of the Veteran's death.  38 C.F.R. § 3.1000 
(2009).  

As noted above, entitlement to accrued benefits is determined 
based on evidence in the file or constructively of record at the 
time of his death.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000.  As the Veteran died in August 
2006, evidence which was not of record or constructively of 
record at that time may not be considered in the adjudication of 
the appellant's claim for accrued benefits.  

Taking into consideration the evidence of record at the time of 
the Veteran's death, the Board finds that there is no competent 
evidence in the claims folder that the Veteran's kidney 
disability was caused by his active duty.  In this regard, the 
record does not show that the Veteran had complaints or 
manifestations of a kidney disability during service or until 
many years after service separation.  A kidney disability is 
first demonstrated of record in October 1984, many years after 
separation from service.  No medical opinion has directly related 
his kidney disability to service.  Moreover, neither the Veteran 
during his lifetime, nor the appellant has submitted lay evidence 
indicating that the Veteran had manifestations of a kidney 
disability during service or within one year thereafter.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  As such, service 
connection cannot be granted on either a direct or presumptive 
basis.

Given the lack of any competent lay or medical evidence 
suggesting a link between the claimed disability and service, and 
length of the time between separation and the onset of disease, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for a kidney disability 
for the purposes of accrued benefits, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service Connection for the Cause of Death

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including cardiovascular diseases, renal diseases, and cancer, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of separation 
from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).

Service connection may be granted for the cause of the Veteran's 
death if a disorder incurred in or aggravated by service either 
caused or contributed substantially or materially to the cause of 
death.  To establish service connection for the cause of the 
veteran's death, competent evidence must link the fatal disease 
to a period of military service or an already service-connected 
disability.  See 
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 
Vet. App. 352 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability must be 
one of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  Contributory cause 
of death is inherently one not related to the principal cause.  
In order to constitute the contributory cause of death it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. 3.312; see Lathan v. Brown, 7 Vet. App. 
359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

In this case, the Veteran died in August 2006 at age 90.  The 
Veteran's death certificate lists cardiorespiratory arrest as the 
immediate cause of death, hypovolemic shock as an antecedent 
cause of death, and bleeding prostatic carcinoma as the 
underlying cause of death.  

At the time of the Veteran's death, service connection was not in 
effect for any disability.  The record includes the Veteran's 
examination at the time of separation from service, which shows 
no pertinent abnormality, and post-service treatment from private 
medical care providers, dated in 1947, 1963 and 1969, that 
primarily show treatment for respiratory disabilities.  VA 
treatment records include a report of an October 2004 period of 
hospitalization that includes a diagnosis of obstructive 
uropathy, presumably secondary to prostate cancer.  At that time 
it was reported that an August 2004 CT study had shown an 
enlarged prostate, with gross bladder obstruction and gross 
bilateral hydronephrosis.  A bone scan conducted in October 2004 
showed multiple metastatic lesions.  Review of the appellant's 
correspondence discloses that she has not specifically asserted 
any specific evidence showing that the Veteran's 
cardiorespiratory arrest, hypovolemic shock, or bleeding 
prostatic carcinoma were etiologically related to service.  

The Board notes that the Veteran's separation examination is 
negative for any indication of the causes of his death.  The 
disabilities were first noted many years after service, with 
prostate cancer being demonstrated in October 2004.  There is no 
pre-death evidence of cardiovascular disability.  There is no 
medical opinion or other medical evidence of record indicating a 
causal link between these diagnosed disorders and service.  

The only other evidence of record in support of the appellant's 
claim is her own lay opinion.  As indicated above, she has not 
suggested that the diseases listed in the death certificate 
existed continuously since service.  While the Board is 
empathetic with the appellant in view of the death of the 
Veteran, the Board may not go beyond the factual evidence 
presented in this instance to provide a favorable determination.  
In this case, the appellant, as a layperson is competent to 
report any symptoms that she observed the Veteran to have at any 
time; however, because she has no apparent training in the field 
of medicine, she has not been shown to be competent to provide an 
opinion with regard to secondary medical causation on the 
question of whether the Veteran had any service-connected 
disabilities that substantially or materially caused his death.  
The appellant's lay opinion thus cannot be considered competent 
evidence as to causation and, accordingly, lacks probative value.  

Overall, the Board concludes that no disabilities incurred either 
as a result of service or as secondary to a service-connected 
disability caused the Veteran's death or contributed 
substantially or materially to cause his death.  Therefore, the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death, and the claim must be denied.  

Death Pension

The appellant contends that she is eligible for VA death benefits 
because her husband had qualifying service as a member of the 
United States Armed Forces of the Far East (USAFFE) in the 
Philippine Commonwealth Army, including the recognized guerillas, 
during World War II.  The United States will pay compensation to 
any veteran disabled by disease or injury incurred in or 
aggravated by active military service, who was discharged or 
released under conditions other than dishonorable from the period 
of service in which the disease or injury was incurred, provided 
the disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131.  The law also authorizes 
payment of a pension to a veteran who has the requisite service, 
or his surviving spouse.  
38 U.S.C.A. § 1521.

As a threshold matter, one claiming entitlement to VA benefits 
must qualify as a claimant by submitting evidence of service and 
character of discharge.  Aguilar v. Derwinski, 2 Vet. App. 21 
(1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the 
purpose of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a Department 
of Defense (DD) Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, without 
verification from the appropriate United States service 
department under the following conditions: (1) the evidence is a 
document issued by the United States service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of VA, the document 
is genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

'Veteran' means a person who served in the active military, naval 
or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  'Veteran of any war' means any veteran who 
served in the active military, naval or air service during a 
period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances.  Those 
inducted between October 6, 1945 and June 30, 1947, inclusive, 
are included for compensation benefits and DIC.  Service in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service, and unrecognized 
guerrilla service under a recognized commissioned officer (only 
if the person was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the Commonwealth 
Army, prior to July 1, 1946) is included for compensation 
benefits, but not for pension or burial benefits.  38 U.S.C.A. § 
107; 38 C.F.R. 
§ 3.40(c) and (d).  Active service will be the period certified 
by the service department. 38 C.F.R. § 3.41(a) and (d).  

Whether a person is a veteran is a question dependent on Service 
Department certification. 38 C.F.R. § 3.41 (a)(d).  The Court has 
held that the Secretary has lawfully promulgated regulations 
making service department findings 'binding on the VA for 
purposes of establishing service in the United States Armed 
Forces.'  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In the instant case, the record shows that the Veteran served in 
the Philippine Commonwealth Army from September 1, 1941 to 
December 28, 1941, and the Philippine Guerilla and Combination 
Service from October 19, 1942 to June 30, 1946.  There is also of 
record of an apparent certification issued in September 1978 by 
the NPRC of service with the Philippine Scouts from July 1945 to 
May 1947.  In September 1997 and January 2010, NPRC searched and 
concluded that there was no indication that the Veteran had 
reacquired service with the AUS.  Thus, the service department 
has certified that the Veteran had only service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board is bound by the certification of no recognized service 
by the service department for pension purposes.  38 C.F.R. §§ 
3.8, 3.9.

Therefore, based on the evidence of record, the Board must 
conclude that the appellant's claim for VA pension benefits is 
without legal merit.  The NPRC has certified that the appellant's 
husband had no service other than as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  Service must be 
confirmed by the service department.  VA is prohibited from 
finding, on any basis other than a service department document or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine veterans 
(and their surviving spouses) are not eligible for veterans' 
pension benefits unless a United States service department 
documents or certifies their service.  See Duro, supra; see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  The Board notes 
that the law determining how to characterize the decedent's 
military service, rather than any controversy concerning the 
facts of such service, is dispositive in this case.  As the law, 
and not the evidence, is dispositive, the appeal is denied due to 
the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this case, 
that the appellant's husband was not a "veteran" for purposes 
of entitlement to VA pension benefits.  Therefore, the 
appellant's claim of entitlement to VA death pension benefits, as 
the surviving spouse of the decedent, must be denied as a matter 
of law.  


ORDER

The appeal for accrued benefits is denied.  

The appeal for service connection for the cause of the Veteran's 
death is denied.  

The appeal for death pension benefits is denied.  


REMAND

By decision dated in June 2010, the RO denied the appellant's 
claim for Filipino Veterans Equity Compensation.  The appellant, 
in correspondence dated in June 2010, submitted a notice of 
disagreement to this denial.  The appellant has not yet been 
issued a statement of the case on this decision.  Where a notice 
of disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate Board 
action is to remand the issue for issuance of a statement of the 
case.  Manlincon, 12 Vet. App. 238.  (Please note, this appeal 
has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

Accordingly, the issue of the claim for Filipino Veterans Equity 
Compensation is REMANDED for the following action:

Issue a statement of the case on the issue 
of entitlement to Filipino Veterans Equity 
Compensation, and inform the appellant of 
his appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


